Citation Nr: 0835455	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  05-02 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for residuals of a head 
injury.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1973 to 
September 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In April 2008, the veteran appeared and testified at a Travel 
Board hearing at the Waco RO.  A transcript of that hearing 
has been associated with the record on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for residuals of an in-
service head injury and for bilateral hearing loss.  Upon 
preliminary review of the claims file, the Board finds that 
further evidentiary development is necessary.  

The veteran's enlistment medical examination does not contain 
any reference to a preexisting head injury.  The enlistment 
audiological examination revealed puretone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
5
10
LEFT
15
15
15
15
15

No speech recognition tests were performed upon enlistment, 
nor was any hearing disability noted.  

The veteran's service medical records (SMRs) reflect that the 
veteran was hit in the head with a car tire in January 1976.  
He sought medical treatment and complained of headaches.  The 
veteran reported pain on his temples and persistent bilateral 
pain behind his eyes.  In a January 1976 treatment note, the 
veteran was noted to have good pupil reflexes, but 
experienced headaches and blurred vision.

Upon separation medical examination in July 1980, the 
veteran's in-service head injury was noted, as was a 5 to 10 
second loss of consciousness.  He was further noted to have 
no complications, no sequelae of the injury.

The veteran's audiological examination at separation revealed 
puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
15
35
LEFT
25
15
15
15
25

No speech recognition tests were performed at discharge.  
Further, there was no bilateral hearing disability noted.  
This was slightly worse hearing that he had when he entered 
service.

The veteran has indicated that he experiences frequent 
headaches on the side of his head that was hit by the tire in 
service.  He further noted that while in service, he was 
exposed to jet engine noise on a regular basis.  He reported 
that his hearing loss has progressively worsened since 
service separation.  

In his January 2004 substantive appeal, the veteran indicated 
that he experiences vertigo and tinnitus.  The veteran 
contends that the vertigo is a permanent residual of his in-
service head injury.  The veteran recalled that upon his head 
injury, he experienced ringing in his ears and was told it 
would eventually subside.  He related that the ringing comes 
and goes, but it has never fully stopped.  As for his hearing 
loss, the veteran advised that while in service, he was 
sometimes given ear protection and sometimes was not.  He was 
also required to stand in close proximity to all aircrafts.  

In October 2004, the veteran sought private medical treatment 
complaining of intermittent vertigo.  He reported that when 
he moved his head from side to side, the vertigo began 
causing a "room-spinning sensation."  He advised that the 
incidents of vertigo occurred primarily when he would lie 
down and sit up, or when he bent his head over.  These 
incidents typically last several minutes.  The veteran 
reported associated nausea, but no vomiting.  He experienced 
no motor or sensory changes and denied palpations or blacking 
out.  There were no headaches, sweating or diaphoresis noted.  
Noted was the veteran's in-service head injury and noise 
exposure.  The veteran was assessed as having balance 
disturbance and likely positional vertigo.  Upon ENG, the 
veteran was found to have a peripheral vestibular problem on 
the right side, and not positional vertigo.  

Based upon the evidence of record, the Board finds 
insufficient medical evidence upon which to render a decision 
on the veteran's claims of service connection for residuals 
of a head injury and bilateral hearing loss.  The evidence of 
record reflects that the veteran was treated for an in-
service head injury and also that his hearing acuity had 
decreased while in service.  Further, the veteran indicated 
that he has current symptoms associated with the claimed 
conditions and he has not been afforded a VA examination to 
determine the extent of his current disabilities and their 
etiology.  Thus, the claim must be remanded for a VA 
examination to be scheduled and an opinion to be rendered as 
to the likelihood that the veteran's currently claimed 
conditions had their onset in service.  This examination is 
required pursuant to 38 C.F.R. § 3.159(c)(4).

Applicable law requires VA to deem an examination necessary 
to adjudicate a claim for service connection when there is 
competent evidence that a claimant has a current disability, 
or persistent or recurrent symptoms of disability; the 
information or evidence indicates that the disability or 
symptoms may be associated with the claimant's active 
service; but, the file does not contain sufficient medical 
evidence for VA to make a decision. See 38 U.S.C.A. § 
5103A(d)(2) (West 2002); McClendon v. Nicholson, 20 Vet. App. 
79 (2006).

In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
reviewed the criteria for determining when an examination is 
required by applicable regulation and how the Board applies 
38 C.F.R. § 3.159(c). The three salient benchmarks are: 
competent evidence of a current disability or recurrent 
symptoms; establishment of an in-service event, injury, or 
disease; and, indication that the current disability may be 
associated with service or with another service-connected 
disability.  McClendon at 81. The RO, or the Board, tests for 
those criteria and then decides if there is sufficient 
competent credible medical evidence of record to decide the 
claim. 38 C.F.R. § 3.159(c). The Court cautioned in McClendon 
that an "absence of actual evidence is not substantive 
'negative evidence.'" It further noted that an indication 
that a current disability "may" be associated with service is 
a low threshold.

The veteran clearly had a head injury in service and has some 
current disability that may be associated with it.  
Similarly, he clearly experienced at least some reduction in 
hearing acuity during service and has current hearing loss.  
Therefore, the Board finds that a VA examination and etiology 
opinion is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Request and obtain any outstanding 
medical treatment records.  The veteran 
should be requested to sign the necessary 
authorization for release of any private 
medical records to VA.  All attempts to 
procure records should be documented in 
the file.  If VA cannot obtain records 
identified by the veteran, a notation to 
that effect should be included in the 
claims file.  In addition, the veteran and 
his representative should be informed of 
any such problem.

2.  Schedule the veteran for a VA 
examination with the appropriate 
specialists to determine the nature of the 
veteran's claimed residuals of a head 
injury and bilateral hearing loss.  The 
veteran's claims folder should be made 
available to the examiners for review.  
The examiners are to perform all necessary 
clinical testing and render all 
appropriate diagnoses.

Based on the examination and review of the 
record, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that any currently diagnosed head 
injury residuals were caused by an in-
service injury.  The examiner should 
specifically address the veteran's 1976 
in-service head injury vis-à-vis his 
current condition.  The examiner should 
also indicate whether it is at least as 
likely as not (50 percent probability or 
more) that his claimed bilateral hearing 
loss is related to the in-service head 
injury.  

Regarding the veteran's hearing loss 
claim, the examiner should offer an 
opinion as to the likelihood that the 
veteran's current bilateral hearing loss 
had its onset in service.  The examiner 
should specifically reference the change 
in hearing acuity from the veteran's 
enlistment and separation audiological 
examinations.  The examiner should also 
indicate if the veteran's claimed 
bilateral hearing loss is in any way 
related to his in-service head injury.  In 
addition to whether the veteran's hearing 
loss is related to his in-service head 
injury, the examiner is also requested to 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that the veteran's 
current hearing loss was caused by noise 
exposure inservice, including noise 
exposure on the flight line.  When making 
this determination, the examiner should 
also consider whether the veteran has 
experienced post-service occupational 
noise exposure in his job as a police 
officer.

3.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.


The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




